NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


RONALD S. WAGONER, JR.,                       )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D19-4935
                                              )
STATEO OF FLORIDA,                            )
                                              )
              Appellee.                       )
                                              )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for Polk
County; William D. Sites, Judge.

Ryan Thomas Truskoski, Ryan Thomas
Truskoski, P.A., of Orlando, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Suzanne C. Bechard,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.



MORRIS, LUCAS, and ATKINSON, JJ., Concur.